Citation Nr: 1613606	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of vaccinations, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus.
 
2.  Entitlement to service connection for lumbar disability.
 
3.  Whether new and material has been submitted to reopen the claim for service connection for a right knee disability.
 
4.  Entitlement to an evaluation in excess of 0 percent disabling for residuals, fracture, right index finger (dominant) with degenerative joint disease.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to November 1962 and subsequent periods of duty in the U.S. Army Reserves from May 1983 to April 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is of record. 

In August 2015, the Board reopened the claim for service connection for residuals of vaccination and a lumbar spine disability and remanded the issues for further development.  The requested development has been substantially complied with and the issues are ready for appellate review.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied the claim for service connection for a disability of the right knee on the basis that there was no showing of a disability of the right knee in or post service.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.
 
2.  Evidence received since the March 1996 rating decision is cumulative and does not relate to a previously unestablished fact necessary to substantiate the claim.

3.  Hypertension, coronary artery disease, and diabetes mellitus were not manifest during service, within one year after discharge from service, or for many years thereafter. 
 
4.  Hypertension, coronary artery disease, and diabetes mellitus are unrelated to an in-service smallpox vaccination.

5.  The Veteran's residuals of a fracture of the right index finger is manifested by pain with movement, osteoarthritis of the PIP and DIP joints, reduced movement at the DIP joint, and a gap of more than once inch between his index finger and the proximal transverse crease of the palm; ankylosis and interference with the overall function of the right hand and fingers have not been shown.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for a disability of the right knee is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the March 1996 rating decision is not new and material and the claim for service connection for a disability of the right knee is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 20146.); 38 C.F.R. § 3.156(a) (2015).

3.  Hypertension, coronary artery disease, and diabetes mellitus were not incurred in or aggravated by service, nor may their incurrence or aggravation therein be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for a 10 percent rating, but no higher, for residuals of a fracture of the right index finger have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5299-5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran in April 2010 and May 2011.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate claims for service connection; the letter also explained the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the April 2015 Travel Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  Social Security Administration (SSA) records were requested; however, an October 2015 reply form the SSA stated that the records had been destroyed.  The Veteran was afforded VA examinations responsive to the claim for an increased rating and service connection.  The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria and Analysis

A.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1996, the RO denied service connection for a right knee disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision is, therefore, final.  See 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The basis of the March 1996 rating decision was that there was no evidence of a chronic disability of the right knee in service or post-service.

The evidence of record at the time of that decision includes the Veteran's service treatment records, and private treatment records from October 1992 to September 1994 from Dr. H. Moritz; from January 1993 to August 1994 from Dr. J. Zajac, dated January 16, 1993, records of May 1995 from the Arthritis Association of Colorado Springs; and records from Dr. Burt Wong and Penrose Hospital which were included in the records from Dr. J. Zajac.  Additionally, there was the Veteran's claim for service connection.  The service treatment records were silent for any complaints or treatment related to the right knee and the post service records showed no disability disease or injury related to the right knee. 

Relevant records added to the record since the March 1996 rating decision are numerous VA outpatient and private treatment records, additional statements from the Veteran, and the Veteran's testimony at the April 2015 hearing.  Private treatment records of September 1997 show the Veteran sought treatment for pain on the right knee.  At the time, the physician noted a possible diagnosis of osteoarthritis of the right knee.  The Board notes that this impression does not reach the level of an existing disease or injury of the right knee.  Indeed, the physician is noting the possibility of a disability; however, no confirmation of pathology is of record.  Significantly, the record does not contain any x-rays of the right knee.  No other treatment records, either VA or private, show any treatment or complaints related to the right knee.

Also added to the record, as noted, are various statements and the testimony from the Veteran wherein he alleges he had an in-service injury to the right knee and has continued to have right knee problems since service.  However, the allegations of the in-service injury are cumulative of the prior claim.  At the time of the prior denial of March 1996, the Veteran had submitted a claim and in doing so was in essence stating that he had a right knee disability which was incurred in service.  Therefore, his current allegations of an in service injury and problems with his right knee since then, are duplicative of allegations already of record at the time of the March 1996 denial. 

Given the above, the Board finds that the evidence added to the record since the March 1996 denial is cumulative of the evidence then of record.  Indeed, the evidence continues to show there is no disease or injury of the right knee.  The evidence does not cure the evidentiary defect which existed at the time of the March 1996 denial.  Specifically, the evidence does not show a finding of disease or injury of the right knee at any point during the appeal period.  Therefore, as the additional evidence is cumulative of the evidence of record at the time of the March 1996.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was no competent evidence of a disease or injury of the right knee either in service or post-service.  Since then, the record continues to be silent for a finding of a disability of the right knee.  In regard to his assertion as to cause, such is repetitive of his initial claim and is also cumulative.  The evidence added to the file does not relate to a previously unestablished fact, and the claim is not reopened.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

B.  Residuals vaccination

The Veteran seeks service connection for residuals of vaccination, to include a stroke, hypertension, coronary artery disease, and diabetes mellitus.  Specifically, he contends that his heart problems are related to June 1983 vaccinations for small pox he received in service, which he asserts caused toxic vaccinia, high blood pressure, and a stroke.  He noted that since then he has had constant problems with blood pressure and high sugar, and also had an open heart surgery (sextuple bypass) in January 1993.  In subsequent statements and testimony he also indicated that he was diagnosed with diabetes mellitus in 1988 by Dr. Stark, and had an angioplasty in February 1998, an abdominal aortic aneurysm in July 1998, and another open heart surgery in 2001.  He noted that before the vaccinations in service, he was in excellent health.  In a recent statement of April 2015, he stated that within two hours or receiving the vaccination in 1983, he felt pain in the lower left side of his back, followed by numbness in the left leg and arm, and, tingling on the left side of the face, left arm and left leg.  In support of his claim, he also submitted two statements from former employers recalling the Veteran's vaccination in 1983 and his subsequent stroke and current heart problems and diabetes mellitus. Additionally, the veteran submitted Internet articles indicating that the smallpox vaccine can cause cardiovascular disease. 

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 ; 38 C.F.R. §§ 3.303 , 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has arthritis, the chronic disease presumption is potentially applicable in this case.

In the context of reserve component service, the term "active military, naval or air service" includes any period of active duty for training in which the individual was disabled from a disease or injury and any period of inactive duty training during which the individual was disabled from an injury, if that injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).  Inactive duty for training (INACDUTRA) is defined as other than full-time duty performed by the Reserves.  38 U.S.C.A. § 101(23). 

Where a veteran served ninety days or more during a period of war and certain chronic diseases, including cardiovascular-renal disease, which includes hypertension, and diabetes mellitus, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days.  Id.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) ; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

Initially, the Board notes that the evidence shows the Veteran has hypertension, coronary artery disease, and diabetes mellitus.  Indeed, an April 3, 1985 private medical record shows the Veteran was hypertensive and had a blood pressure reading of 122/84.  Private treatment records dated in 1987 also show findings of hypertension.  Additional 1998 private clinical records show diagnoses of hypertension and diabetes mellitus.  These findings were continued in private medical records dated up until 2002.  A February 1993 private hospital record shows a discharge diagnosis of three vessel coronary artery disease, and notes that coronary bypass surgery was performed in January 1993.  The Veteran also had heart surgeries performed in 1994, 1998, and 2001.  Moreover, VA medical records dated in 2003 show an assessment of diabetes type II, hypertension, and coronary artery disease and note that the veteran is status post coronary bypass surgery on two different occasions, status post myocardial infarction, and status post cerebrovascular accident. 

Having determined the existence of the claimed disabilities, the remaining issue is whether such are related to service.  More specifically, whether these disabilities are a result of the vaccination for smallpox in service.

Immunization records within the Veteran's service treatment records show the vaccination against smallpox was administered in March 1960, September 1961, and November 1962.  Service treatment records further show that in January 1962 the Veteran sought treatment for complaints of left chest pain.  At the time, a history of rheumatic fever in high school was noted.  Upon discharge from active service in October 1962, the heart was found normal. 

Post-service treatment records show that in December 1982 medical record the Veteran was examined for enlistment into the U.S. Army reserves and had a normal heart.  A June 1983 immunization record notes that he received vaccination against small pox and tetanus-diphtheria toxoids.  In July 1983, the Veteran's private doctor submitted a letter requesting that he be excused from Army Reserves field exercises, noting that he was being treated for hypertension.  A June 1983 private treatment record also notes that the Veteran had received a smallpox vaccination eight days ago and had complaints of pain in his left hip, left knee, left shoulder, and lower back.  He also was running a fever and complained of his toes tingling.  In July 1983, a private treatment report shows findings of pain up the back of neck with frontal headaches.  Serial blood pressure readings for three days included 156/106. 

Additional records after service also report on in-service findings.  A February 1988 private clinical record indicates that the Veteran had a history of hypertension following a small pox vaccine, from which he had a toxemia reaction.  A 1992 private treatment report notes a past history of minor strokes in 1983 and 1986.  A May 1995 private orthopedic treatment report notes that the Veteran's past medical history includes hypertension and a cerebrovascular accident in 1983 that left him with a left-sided hemiparesis, which was felt to be based on a reaction to a small pox vaccine.  

The Veteran's private doctor, Dr. J. Zajac, also submitted a May 1998 letter documenting the Veteran's treatment in June 1983.  The physician noted that on June 19, 1983, the Veteran received tetanus-diphtheria and smallpox vaccinations and reported numbness in his left leg that evening.  The Veteran reported numbness increased in his left leg and extending to the left hip on June 20, 1983, and later extending to his left arm and left side of his face on June 21 through June 23, 1983.  The physician stated that the Veteran first visited his office on June 23, 1983, when he recorded the Veteran's blood pressure as 240/146 and noted multiple neurological findings, including a 50 percent loss of motor ability of the left thigh, calf, and foot muscles, a 90 percent loss of motor function of the left arm, analgesia of the left leg and arm, and little sensation left in the face.  There was no eyelid droop or asymmetry of the mouth.  Mentation was sluggish, but present for place and time.  The differential diagnosis was either severe hypertension with secondary neurological effects, or a stroke in action.  The Veteran was placed on Capoten and Dyazide with a good immediate response and total resolution, after the adjustment of dosing, i.e., no neurological symptoms and a normal blood pressure.  In September 2003, the private physician submitted a letter noting that the actual records pertaining to the 1983 treatment had been destroyed in a fire in 1999 but that he had access to the records at the time of writing the previous 1998 letter. 

The physician further stated that the etiology of malignant hypertension with temporary neurological consequences could reasonably be due to an idiopathic response to one, or a combination of the immunizations.  The physician indicated that otherwise, one would have to believe that the hypertension and accompanying symptoms occurring immediately after the immunizations were purely coincidental, and common sense would argue against this reasoning as being highly improbable.  He thus found that "the most reasonable explanation is an idiopathic reaction to one or more of the immunizations resulting in hypertension with neurological manifestations." 

A February 2004 VA examination report notes the Veteran's past medical history, including his being on blood pressure medication since 1983, his 1988 diagnosis of diabetes mellitus, and diagnosis of coronary artery disease in 1993, with subsequent heart surgeries.  The examiner also noted that the Veteran apparently received a Diphtheria tetanus and small pox vaccination in the Army reserves in June 1983, and claimed that he had a stroke in 1983.  The examiner stated that he reviewed the record, including the May 1998 letter from the private doctor and noted that it appeared additional history was recorded that was not present in the office notes.  The examiner indicated that the 1983 private records did not substantiate the findings noted in 1998 and that the records also did not show evidence of a stroke, coronary artery disease, or diabetes in 1983.  The examiner noted that the Veteran had elevated blood pressures in June 1983 and was treated with medications within a couple of months, and had remained on blood pressure medication since then.  He stated that he undertook a literature review of the adverse events following small pox vaccination and noted that there was no mention of accelerated hypertension as being reported as an adverse effect.  He also noted that the onset of diabetes mellitus likewise had not been reported.  He stated that the presence of coronary artery disease and cardiomyopathy had been reported, but with an onset within three months of receiving the vaccination.  He thus found that based on a review of the reported adverse effects related to small pox vaccination and the Veteran's records, "it is not at least as likely as not that this veteran's coronary artery disease, type 2 diabetes mellitus, alleged stroke, or hypertension are residuals due to a vaccination received in June 1983." 

A March 2005 VHA medical opinion shows that the VA physician reviewed the claims file and noted that the May 1998 letter from the private doctor described signs and symptoms of neurological deficits from an office visit in June 1983, but noted that the June 1983 record did not document any history or physical findings suggestive of a central nervous system disorder.  The VA physician thus found that the available medical records in June 1983 did not support the diagnosis of stroke.  The physician also stated that there was no available medical record documenting a cerebrovascular event in June 1983.  He stated that he felt it was extremely unlikely that the Veteran's coronary artery disease, diabetes mellitus, and hypertension were residuals of vaccines received in June 1983, indicating that there was no established link between tetanus-diphtheria (Td) vaccine and these disorders.  He noted that during the effort to vaccinate responders to bioterrorist events in 2003, myocarditis and pericarditis were recognized as infrequent side effects of smallpox vaccine, usually occurring within a few weeks of inoculation.  He also indicated that acute coronary syndrome was noted, but at a frequency that was the same as the background for the age group and in recipients, who tended to have risk factors for coronary artery disease.  He noted that the Veteran was born in 1941, a time when smallpox vaccination was part of childhood immunizations and noted that incidence of smallpox vaccine side effects was lower among individuals previously vaccinated.  Last, the physician stated that he had reviewed the February 2004 VA examination report and agreed with the opinions expressed. 

In a February 2011 letter from the Veteran's private treating physician Dr. D. Reiger, he noted the Veteran had been his patient since June 1996.  He noted that the Veteran experienced a significant adverse effect from smallpox vaccination he received in June 1983 while in service.  He noted that the Veteran recalled he received this vaccination along with another vaccination, possibly tetanus but within 2 or 3 hours he noted onset of left lower back pain.  He explained this was followed the next night by numbness in left leg which over the next several days progressed to involve left side of abdomen, left upper extremity and left side of face.  He described that four days after receipt of this inoculation the Veteran noted a sagging or weakness of the left side of the face.  The physician noted the Veteran was diagnosed with smallpox toxic vaccinia by Dr. Zajac who apparently actually diagnosed patient with a stroke.  In addition to persistent numbness on left side of body which has gradually abated, last noted three years ago as numbness in the posterior left hand, he has also had other associated sequelae for years to Ibliow. The physician noted that prior to his diagnosis of a cerebrovascular accident in June of 1983 when the Veteran had a blood pressure of 240/140, he had not had any hypertension.  This was verified by a physical exam done in April of 1983 when his blood pressure was documented to be normal.  He noted the Veteran was treated for hypertension at time of cerebrovascular accident and has never been off of blood pressure medications since that time.  He further noted that he was diagnosed with diabetes in 1988, coronary artery disease with bypass surgery in 1993, myocardial infarction in 1988 and further treatments for cerebrovascular accident in 1998 with repeat bypass surgery in 2001.  He also noted the Veteran underwent an aneurism repair in 1998 and reported that the Veteran indicates that he has some stuttering which had not occurred prior to his cerebral vascular accident in 1983 and this occasionally is noted to present, especially if he is tired.  Upon consideration of the history noted, the physician opined that the Veteran has sustained significant medical sequelae that is as likely as not related to the smallpox toxic vaccinia he had in June 1983. 

An April 2012 letter from Dr. Reiger is essentially the same as the February 2011 letter except that in providing a nexus opinion he stated that after review of the Veteran's  medical record it is my medical opinion that he has sustained significant medical sequelae that is as 1ikely as not related to the smallpox toxic vaccinia he received in June 1983.  In other words, he stated that he his opinion was based on a review of the medical records rather than on the history provided as he had stated in the February 2011 letter.  

In an April 2015 statement, the Veteran stated that in June 1983 he received a vaccination for tetanus and smallpox and within two hours he experienced pain on the lower left side of the back.  A few days later, he experienced numbness on the left leg and arm, and later, tingling on the left side of the face, left arm and left leg.  He noted that Dr. J. Zajac had told him he had a stroke due to a toxic reaction to the vaccines.  Further, he noted Dr. Zajac treated him for one week and prescribed medication for hypertension which he continues to be on through the present.  Finally, he stated that he was diagnosed with diabetes mellitus in 1988.

Upon review of the evidence above, the Board finds that the preponderance of the competent evidence is against the claim. 

The Board first notes that service connection is not warranted on a presumptive basis, as the first diagnosis of diabetes mellitus was in 1988 and the first diagnosis of coronary artery disease was in 1993, which are both many years after his discharge from active duty in 1962 and many years after his discharge from reserve service in 1984.  Moreover, he was diagnosed with hypertension in 1987, which is more than one year from the date of discharge from both active duty and reserve service. 

As to direct service connection, the Board notes that while Dr. Zajac provided a positive nexus opinion, his opinion is not supported by sound reasoning but is rather speculative.  Indeed, in his reasoning for finding that the Veteran has hypertension, a stroke and cardiovascular disease due to vaccinations in service he found that "the most reasonable explanation is an idiopathic reaction to one or more of the immunizations resulting in hypertension with neurological manifestations" as otherwise you would need to think that the symptoms occurring immediately after immunization were purely coincidental, and common sense would argue against this reasoning as being highly improbable.  The Board finds this opinion to be speculative at best, therefore the Board places little probative value on the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).

In regards to the opinions provided by Dr. Reiger in May 2010 and April 2012, the Board notes that the physician did not provided a reasoning for the opinions but rather were conclusory statement, and as such, the opinions are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion; most of the probative value of an opinion comes from its reasoning).  Therefore, the Board places little probative weight on these opinions.  

Additionally, the remaining medical opinions of record refute the private physician's findings.  The February 2004 VA examiner stated that there was no evidence of a stroke, coronary artery disease, or diabetes in 1983.  The examiner further noted that although the Veteran had elevated blood pressures in June 1983, literature review of the adverse events following small pox vaccination did not include accelerated hypertension, or diabetes mellitus.  While coronary artery disease and cardiomyopathy had been reported as an adverse effect, the onset was within three months of receiving the vaccination; and the veteran's first finding of coronary artery disease was in 1993.  The examiner thus found that "it is not at least as likely as not that this veteran's coronary artery disease, type 2 diabetes mellitus, alleged stroke, or hypertension are residuals due to a vaccination received in June 1983." 

The March 2005 VHA opinion also noted that the 1983 records did not document any history or physical findings suggestive of a central nervous system disorder, stroke, or cerebrovascular event.  Moreover, he indicated that there was no established link between tetanus-diphtheria (Td) vaccine and these disorders.  He noted that acute coronary syndrome was recognized as a side effect of smallpox vaccine but that this happened at a frequency that was the same as the background for the age group and in recipients, who tended to have risk factors for coronary artery disease. Last, he noted that the veteran was born in 1941, a time when smallpox vaccination was part of childhood immunizations and that incidence of smallpox vaccine side effects was lower among individuals previously vaccinated.  The 2005 VA physician thus found that it was extremely unlikely that the Veteran's coronary artery disease, diabetes mellitus, and hypertension were residuals of vaccines received in June 1983.  

The Board notes that service medical records show the Veteran also previously had been administered vaccinations for smallpox in service in 1960, 1961, and 1962 without any noted adverse reactions.  As a whole, the 2004 and 2005 VA medical opinions are more probative because they are based on actual treatment records, while the 1998 medical opinion is a post-service finding, documenting the 1983 treatment with no treatment records to support the opinion and no reasoning for the opinion provided, and the May 2010 and April 2012 medical opinions which are conclusory statements without a reasoning.  To be clear, the actual 1983 records are far more probative, reliable and credible than a remote revised history.  The remote revision of history reflects that the examiner was either incompetent to report his observations in 1983 or some other purpose.  Regardless, we reject the 1998 history as untrustworthy.

The Veteran also submitted internet articles, showing that the smallpox vaccine can cause cardiovascular disease.  However, these articles do not directly address whether the Veteran's coronary artery disease, hypertension, and diabetes mellitus was caused by his smallpox vaccinations in service.  As such, these reports are insufficient for purposes of establishing service connection.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991). 

The veteran has argued that his disabilities were caused by smallpox vaccinations in service. Based upon the opinions contained in the file, he is competent to report that which he has been told.  However, we accord this lay/medical evidence to be  no more probative than the medical evidence upon which it is based.  Thus, while the Board has considered the veteran's lay assertions, they less probative the reliable medical evidence of record, which does not show that the veteran's stroke, coronary artery disease, hypertension, and diabetes mellitus are related to the smallpox vaccinations in service. 

In sum, the claim of service connection for residuals of vaccinations, to include stroke, hypertension, coronary artery disease, and diabetes mellitus is denied.  The claimed disorders were not "noted" during service, he did not have characteristic manifestations sufficient to identify the disease entities and he does not have continuity of symptomatology.  38 C.F.R. § 3.303.  In making this decision, the Board has considered the benefit-of-the-doubt-doctrine; however, as the evidence is not equally balanced, in this regard, it does not apply. Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




C.  Index Finger

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and uniform evaluations are warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

The Veteran's right index finger is currently rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299- 5229.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. 

Under Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40 ).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

The Veteran was afforded a VA examination in June 2010.  At the time, the Veteran reported pain occurring every day at an intensity of 7 out of 10, and decreased strength.  The pain affects his ability to lift and squeeze things.  He denied any flare-ups of the finger.  On physical examination, the right index finger was not swollen or ankylosed, there was no erythema, abnormal motion and no guarding of motion.  There was no pain on palpation.  The Veteran was able to oppose the tip of his thumb with his index finger and all the other fingers, and the fingers could reach the transverse crease of the palm.  Flexion was to 90 degrees.  The distal phalanx was rotated 35 degrees as compared to the other fingers.  Flexion of the proximal interphalangeal joint was to 90 degrees.  The distal terminal interphalangeal joint was to 45 degrees.  The grip strength was normal and the extension and flexion strength of the right index finger was 5/5.  There was no decreased movement with repetitive motion and no objective evidence of pain on motion.  X-rays showed mild osteoarthritis of the 2nd PIP and DIP joints.

At the April 2015 hearing, the Veteran testified that his index finger had healed a bit crooked.  He has pain in cold weather and when writing or using a keyboard.  He testified he cannot bend the finger all the way and it bother him four to five times a week depending on use and writing.  He testified he could not bend the finger on its own and he has very little motion at the knuckle.  When the undersigned asked him to touch the index finger to the palm of the hand, it was noted he missed the crease in the hand by about 2.5 inches.  

On consideration of the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for residuals of a fracture of the right index finger.  In order to warrant a 10 percent disability rating under Diagnostic Code 5229, the evidence must show that there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  While the June 2010 VA examination showed there was no gap between the fingertip of the index finger and the crease of the palm, and extension was not shown to be limited to 30 degrees, at the April 2015 hearing, the Veteran showed movement restricted to a gap of 2.5 inches between the tip of the index finger and the crease of the hand.  Moreover, the June 2010 VA examination showed the Veteran had osteoarthritis of the second PIP and DIP joints of the index finger and that the flexion of the DIP joint was limited to 45 degrees which amounts to limitation of motion.  Furthermore, while objectively there was no showing of pain on motion at the June 2010 examination, pain on motion was noted at the April 2015 hearing and the Veteran has consistently reported pain on his index finger with and without motion.  

The Board observes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As Diagnostic Code 5229 provides for a 10 percent rating for limitation of motion of the index finger, the Board finds that, upon consideration of the evidence above, to include subjective evidence of pain on motion, x-rays findings of arthritis, and limitation of flexion at the DIP joint at the June 2010 examination, and the noted gap of 2.5 inches between the index finger and the crease of the hand noted at the April 2015 hearing, a rating of 10 percent is warranted for the Veteran's service-connected right hand index finger fracture.  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5003, 5010. 

The Board notes that a 10 percent rating is the maximum schedular rating for the Veteran's service-connected residuals of fracture of the right index finger based on loss of motion; accordingly, the Board need not address the potential for a higher rating based on functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

The Board has also considered any and all other potentially applicable rating criteria and finds that there is no other Diagnostic Criteria which would provide for a disability rating in excess of 10 percent.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Because the schedular ratings for the service-connected disability on appeal fully address his symptoms, which included mainly pain with movement and a gap of more than one inch between his index finger and the proximal transverse crease of the palm, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

Finally, the Veteran has not contended, and the evidence does not otherwise reflect, that his disability of the right index finger renders him unable to secure or follow a substantially gainful occupation.  Therefore, entitlement to a total disability rating based on individual unemployability is not reasonably raised as part of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The application to reopen the claim for service connection for a right knee disability is denied.

A 10 percent disability rating, but no higher, for residuals of fracture of right hand index finger is granted for the entire appeal period.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the issue.  

Service treatment records show that in October 1961, the Veteran sought treatment for low back pain after slipping on ice and falling while unloading a foot locker.  He was diagnosed with simple muscle strain.  In November 1961, he again complained of low back pain this time with prolonged standing.  He was referred to the orthopedic clinic.  In April 1962 the Veteran was seen by the orthopedic clinic, he reported he had suffered a back sprain in 1958, and now he had recurrent backaches.  X-rays were negative and the impression was chronic lumbosacral strain.  An October 1962 separation physical and Report of Medical History were negative for any findings of the back.  The Veteran's musculoskeletal system was noted to be normal and he denied any back problems.  A December 1982 separation physical conducted at the end of his reserve service also noted his musculoskeletal system to be normal.  In the accompanying Report of Medical History, the Veteran denied recurrent back pain.  

A May 1995 physical examination form the Arthritis Associated of Colorado Springs notes a diagnosis of long standing low back pain.  Medical history noted that the Veteran reported joint pain since early 1966 to include back pain.  It was noted this is longstanding and is associated with morning stiffness as well as resting gel phenomenon.  This brings to mind the possibility of a spondyloarthropathy.  An x-ray was recommended.  X-rays showed degenerative joint disease and degenerative disc disease of the lumbar spine and degenerative facet arthropathy.

In a May 1998 letter, Dr. Zajac stated the Veteran had complained of low back pain in June 1983.   

An April 2010 MRI of the lumbar spine showed a diagnosis of severe spondylosis with developmentally narrow canal, disc bulge and spurring at L2-L3, L3-L4 and L4-L5 along with facet arthropathy and ligamentous hypertrophy at the same levels.  Retrolisthesis at L2-L3.  This results in severe concentric stenosis of the canal at L4-L5 and moderate stenosis at L2-L3 and L3-L4.  Fairly severe bilateral foraminal stenosis at L3-L4 and on the left at L4-L5. 

In a May 2010 letter, Dr. Reiger noted that he had been treating the Veteran for chronic intermittent back pain he had had since 1961.  He noted that recently, he had been evaluated and an MRI showed severe spinal stenosis and radiculopathy.  He further noted that service treatment records showed that the Veteran was treated for low back pain in service which gradually improved.  As to the etiology of the stenosis, he opined that it was multifactorial involving bilateral facet joint hypertrophy, ligamentous hypertrophy, briad annular bulge and developmentally short pedicles.  He stated it is conceivable that his injury in 1961 had some impact in developing his current stenosis though a direct specific correlation is not straightforward, especially as no imaging studies are available for comparison or to indicate the status of the back at the time of the injury.  

Dr. Reiger provided another letter in February 2011.  In that letter, he stated that he had been treating the Veteran since June 1996 for a number of chronic health issues and that throughout his association with the Veteran, he had complained of back pain.  He further noted that this has been a persistent complaint throughout the years and dated back to an injury in service in 1961.  He noted that the Veteran's back pain required hospitalization in 1967 and 1968 for traction and he has received chiropractic treatment since 1996.  He noted the findings of the April 2010 MRI.  And restated the multifactorial etiology of the findings.  He opined that based on this history as well as significant multifactorial findings it is my medical opinion that a significant component of his current back pain is, as likely as not, related to his medical injury sustained in October of 1961.

The Veteran was afforded a VA examination in January 2012.  At the time, he reported that for the last 3-4 years he can only walk about 100 feet without having to stop.  The examiner noted the service treatment records showing an injury to the low back in 1961 and the additional treatment and complaints in service.  The examiner further noted post service history consistent with the history noted above.  The examiner noted the Veteran reported he has had low back pain over the years and has required two hospitalizations for traction, and had seen several chiropractic physicians as well as medical physicians for treatment of this low back pain.  After a full examination of the Veteran, the examiner provided diagnoses of lumbar spinal stenosis diagnosed in April 2010, chronic lumbosacral strain diagnosed in April 1962 and lumbar spondylosis diagnosed in 2010.  He opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He reasoned that there is a lack of continuity in the claim file reports to indicate that there is a direct connection with the Veteran's current medical symptoms and findings with his claimed in-service injury.

The Board finds that a new opinion is needed prior to deciding the claim.  The January 2012 examiner provided diagnoses of three disabilities of the lumbar spine: spinal stenosis, chronic lumbosacral strain and spondylosis.  Moreover, the examiner provided dates of diagnoses as 2010 for the stenosis and spondylosis, and chronic lumbosacral strain in April 1962.  However, as noted above, the Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine, and degenerative facet arthropathy in x-rays of 1995.  Nowhere in the examination report does the examiner make any mention of these x-ray findings.  The Board is cognizant of the presumption of regularity and the fact that the examiner states a review of the file was conducted.  However, considering that the examiner provided a detailed medical history of the claimed disability together with diagnoses of the disabilities of record but failed to acknowledge the 1995 arthritis and facet atrophy x-ray findings, the Board cannot presume that the examiner indeed was aware of these findings and considered them in the opinion; especially considering that the examiner provided a date of 2010 for the onset of spondylosis.  Therefore, the Board finds that a new opinion is needed that specifically considers these 1995 findings.

Moreover, the examiner has provided a diagnosis of chronic lumbosacral strain with an onset in service of April 1962.  The examiner has also provided a negative nexus opinion.  However, the examiner has failed to explain if the disability of chronic lumbosacral strain resolved at any time and if so, when or whether this is a current disability is still present.  A clarification opinion is therefore needed.  

Accordingly, the case is REMANDED for the following action:

Return the claim file to the examiner who conducted the January 2012 VA examination and request that a clarification opinion be provided as to the nature and etiology of any current disability of the lumbar spine.  Specifically, the examiner is to consider the x-ray findings degenerative joint disease and degenerative disc disease of the lumbar spine and degenerative facet arthropathy in 1995 and whether these findings are related to the injury in service in 1961.  Additionally, the examiner should be asked to explain whether the chronic lumbosacral strain noted in the examination report with an onset of April 1962 is an ongoing disability or whether it resolved at any time.  If the examiner finds that the disability is ongoing, he should then provide an opinion as to whether the chronic lumbosacral strain is related to the injury in service and/or the lumbosacral strain diagnosed in service.  The claim file should be made available to the examiner for their review and the examination report should state that a review of the file was conducted.  A complete rationale for any opinion rendered should be provided.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


